DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
In an amendment filed 7/19/2021, Applicant amended the abstract, amended claims 1, 3-32, and cancelled claim 2.  This amendment is acknowledged.  Claims 1 and 3-32 are pending.
Applicant’s arguments, see pages 14-19, filed 7/19/2021, with respect to claims 1-32 have been fully considered and are persuasive in light of the amendments to incorporate previously indicated allowable subject matter into each independent claim.  The objections and rejections of claims 1-32 have therefore been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-32 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./ALEXANDER R NICONOVICH.                                                                                                                                                                                                   /ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711